Case 3:18-cv-00534-TAD-JPM Document 177 Filed 03/10/21 Page 1 of 2 PageID #: 4944




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                        MONROE DIVISION
  LUV N’ CARE, LTD.                                      CIVIL ACTION NO. 3:18-CV-00534
  VERSUS                                                 JUDGE TERRY A. DOUGHTY
  JACKEL INTERNATIONAL LTD., ET AL.                      MAG. JUDGE PEREZ-MONTES

                                                RULING

          Before the Court is a Motion For Reconsideration Or, In The Alternative, To Amend The

  Court’s November 23, 2020 Order To Certify An Issue For Interlocutory Appeal Pursuant To 28

  U.S.C. § 1292(b) (“Motion to Reconsider”) [Doc. No. 160], filed by Defendants Mayborn Group

  Limited, Jackel International Limited, Mayborn USA, Inc., Jackel China, Ltd., Mayborn ANZ

  Pty, Ltd., and Product Marketing Mayborn, Ltd., (collectively “Jackel”) on December 16, 2020.

          Plaintiff, Luv N’ Care, Ltd. (“LNC”) filed an Opposition [Doc. No. 166] to Jackel’s

  Motion to Reconsider on January 20, 2021. Jackel filed a Reply [Doc. No. 167] on January 27,

  2021.

          For the reasons set forth herein, Jackel’s Motion to Reconsider is DENIED as to both

  requests.

          This Court rendered a Ruling [Doc. No. 153] in this proceeding on November 23, 2020

  DENYING Jackel’s Motion to Dismiss for Failure to State a Claim [Doc. No. 111] and

  GRANTING IN PART LNC’s Cross-Motion For Partial Summary Judgment [Doc. No. 130].

          On December 16, 2020, Jackel filed the pending Motion to Reconsider, asking the Court

  to reconsider its prior ruling, or in the alternative, to amend the prior order to certify an issue for

  interlocutory appeal pursuant to 28 U.S.C. § 1292(b).

          After considering Jackel’s Motion to Reconsider, LNC’s Opposition, and Jackel’s Reply,
Case 3:18-cv-00534-TAD-JPM Document 177 Filed 03/10/21 Page 2 of 2 PageID #: 4945




  this Court DENIES Jackel’s requests. The arguments advanced by Jackel are the same arguments

  that were previously made or should have been made earlier. Finding no error of law in the

  previous ruling, Jackel’s request to reconsider the prior ruling is DENIED.

         Additionally, and alternatively, Jackel asks this Court to certify the order for an immediate

  appeal pursuant to 28 U.S.C. § 1292(b). Finding that certifying this matter for an immediate

  appeal would further delay this proceeding and that there is no controlling issue of law at issue,

  Jackel’s request for an immediate appeal pursuant to 28 U.S.C. § 1292(b) is also DENIED.

         MONROE, LOUISIANA this 10th day of March, 2021.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
